EMAS, J.
In these consolidated appeals, Appellants seek review of four orders in which the trial court: granted Appellees’ motion to dismiss, with prejudice, Appellants’ petition for intestate administration; struck Appellants’ petition for revocation of trust as a sham; entered summary judgment against Appellants on the petition for revocation of trust; and granted Appellees’ motion to preclude Appellants from receiving further notices in a companion guardianship proceeding.
We dismiss the appeal of the order granting the motion to dismiss (Case 3D11-2189), as this is a non-fínal, non-appealable order. The order merely granted Appellees’ motion to dismiss, but did not actually dismiss the petition. Therefore, this court is without jurisdiction to entertain an appeal of that order. Gries Inv. Co. v. Chelton, 388 So.2d 1281 (Fla. 3d *569DCA 1980); Johnson v. First City Bank of Gainesville, 491 So.2d 1217 (Fla. 1st DCA 1986). The fact that the order granting the motion included the phrase “with prejudice” did not render the order final or appealable. Gries, 388 So.2d at 1282; Falkner v. Amerifirst Fed. Sav. & Loan Ass’n, 467 So.2d 746, 747 n. 1 (Fla. 3d DCA 1985).
We find no merit in the remaining issues raised and affirm without further discussion.
Dismissed in part and affirmed in part.